Citation Nr: 0531670	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  92-54 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a headache disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to September 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1989 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Francisco, California, which 
granted service connection for post-concussion syndrome with 
headaches, rated 10 percent from September 7, 1988, the day 
after separation from service.  The Board remanded the matter 
in April 1992.  By way of a September 1995 rating action, the 
RO in Oakland, California, increased the disability rating 
for the veteran's headache disorder to 30 percent, effective 
back to September 7, 1988.  The veteran's appeal has remained 
in the jurisdiction of the Oakland RO.  The Board remanded 
the matter for additional development in May 1996, June 2003, 
and March 2004.  

In July 2002, the RO granted a separate 10 rating for 
cognitive disorder due to the veteran's head trauma.  The 
veteran has not expressed disagreement with that rating.  
This decision is confined to the issue of the proper 
evaluation of the veteran's service-connected headache 
disorder.
 

FINDING OF FACT

Throughout the appeal period the veteran's headache disorder 
has never been shown to result in very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability. 


CONCLUSION OF LAW

The symptomatology of the veteran's headache disorder has 
more nearly approximated the criteria for a 30 percent 
rating; an evaluation in excess of 30 percent is not 
warranted for the veteran's service-connected headache 
disorder at any point from the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 8045, 8100 
(2005).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Notice letters in August 1996, March 2003, July 2003, and May 
2004 outlined what is needed to establish higher ratings for 
the headache disorder, and informed the veteran of his and 
VA's responsibilities in developing this claim.  Rating 
decisions in February 1989 and September 1995, the August 
1989 statement of the case (SOC), the four Board remands, and 
the numerous supplemental statements of the case (SSOCs) 
explained what the record showed and why the claim for a 
higher rating was not granted to the veteran's satisfaction.  
The May 2004 notice letter specifically advised the veteran 
to tell VA of any additional information or evidence that he 
would like VA to obtain, and to send any information 
describing additional evidence or the evidence itself to VA.   

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claim was 
readjudicated after content complying notice was given.  See 
the July 2005 SSOC.  The veteran has had ample opportunity to 
respond, and thus is not prejudiced by any notice timing 
defect.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  VA correspondence over the years, 
including the numerous duty to assist letters and SSOCs, 
specifically advised him of the type of evidence that was 
necessary to establish his claims, asked him to assist in 
obtaining any outstanding medical records, and asked him to 
identify any other evidence or information supporting his 
claim.  The purpose behind the notice requirement is 
satisfied, as the veteran has been afforded a meaningful and 
full opportunity to participate effectively in the processing 
of his claim.  

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for his headache disorder.  Additionally, the matter 
has been remanded by the Board for additional development 
four times.  The veteran was provided numerous VA 
examinations over the years.  The most recent examination was 
in June 2005.  He has not identified any other pertinent 
evidence outstanding.  VA's assistance obligations with 
respect to the matter of the rating for his headache disorder 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).


II.  Factual Background

During service in March 1988, the veteran suffered a 
traumatic injury to the head, resulting in the loss of 
consciousness.  He has reported complaints of headaches since 
the incident.

On VA examination in November 1988, it was noted that the 
veteran's headaches started in the frontal area and moved to 
the occipital area.  They were not associated with vomiting, 
however blurred vision and severe pain were noted.  The 
impression on a November 1988 radiology report was normal 
skull series.  The diagnosis included migraine headaches.  

On a VA Form 9, received in October 1989, the veteran 
indicated that his headaches were a definite industrial 
impairment.  He stated that the prostrating nature of the 
attacks forced him to stay home and exhaust all of his sick 
leave.  

During his March 1990 hearing, the veteran stated that he was 
having headaches almost every day.  He stated that he took 
medication for the headaches (Naprosyn), and could not drive 
because of their severity.  The veteran stated that his 
headaches could go on for a couple of hours before subsiding 
and returning, that they sometimes lasted a whole day, and 
that they could sometimes go on for two or three days.  The 
headaches were not associated with dizziness, nausea, or 
vomiting.  The veteran reported that his headaches have 
caused him to miss work.  He stated that when a headache came 
on he would try to keep himself busy so as not to think about 
it.  

A December 1990 VA outpatient treatment record noted a 
history of worsening headaches over the past two to three 
months.  The impression was headaches.  On neurological 
consultation in February 1991, the impression was chronic 
post-traumatic headache with recent exacerbation of 
tension/vascular headache.  The  veteran was continued on 
Naprosyn.  

On VA examination in July 1991, the veteran reported 
headaches approximately once per week.  He indicated that it 
was difficult to work when he had a headache, but that the 
headaches were not incapacitating to him.  He was able to be 
up and about although clearly he was less comfortable with 
the headaches than without.  There were no focal neurological 
signs noted by history.  The impression included post 
concussion syndrome and headaches.  

On a January 1992 VA Form 646, the veteran's representative 
indicated that the veteran's headaches occurred almost daily 
and lasted form two to five hours in duration.  It was noted 
that the headaches were of such severity as to prevent him 
from functioning.  The frequency of such headaches varied, 
however the representative reported that the condition 
required that the veteran take off at least once each month.    

A June 1992 VA outpatient treatment record indicated that the 
veteran was having at least one headache per week.  The 
diagnosis was probable tension headache.  In September 1992, 
the diagnosis was post-traumatic headaches.  It was noted 
that the condition was not responding to Naprosyn.  

On a January 1993 examination performed for VA, the veteran 
reported his history of headaches since the head injury 
during service. He stated that he could have the headaches 
daily, and that they could last up to three weeks.  He 
reported that in 1992, he lost three days of work per month 
due to headaches.  The impression included possible post-
traumatic headache.   

In a December 1994 VA outpatient treatment record from 
Neurology, it was noted that the frequency and duration of 
the veteran's headaches were decreasing.  He reported having 
had headaches once or twice a week, lasting one to two days 
at a time.  

On VA examination in June 1995, the examiner noted the 
veteran's complaints of headaches ever since his inservice 
head trauma.  The headaches were noted to occur daily, and 
were not associated with vomiting, diplopia, seizures, or 
loss of consciousness.  The examiner noted that the veteran 
was told he had migraine headaches, however he denied the 
presence of aura or scotomata associated with the headaches.  
The duration of the headaches was reported to be from two 
hours to all day.  Objective findings were essentially 
normal.  The diagnosis was status post head injury with 
concussion and chronic headaches, probably post concussion 
headaches.  

Outpatient treatment records from the VA neurology clinic at 
Palo Alto, California indicated that in January 1996, the 
veteran's headaches were less severe than before.  It was 
noted that the headaches did not interfere with work.  In 
June 1996, it was noted that the headaches were much better.  

On VA examination in March 1999, it was noted that the 
veteran's headaches occurred approximately four times per 
month, could last up to one day, and occasionally caused him 
to miss work.

On VA examination in May 1999, the veteran's headaches were 
noted to occur two to three times a week, and to last from 
minutes to hours.  The headaches were not throbbing and they 
were not associated with any vomiting, nausea, or other 
neurological symptoms.  The examiner noted that the veteran 
was employed and rarely missed work due to these headaches.  
Neurological examination was noted to be entirely nonfocal.  
Funduscopic examination and past head scanning were  
unremarkable.  In his assessment, the examiner stated that 
the severity of the veteran's headaches was relatively 
minimal.  The headaches occurred two to three time a week and 
rarely, but at times, caused him to miss work.  The diagnosis 
was tension headaches.  The examiner suggested a prophylactic 
medication such as Elavil.  

In November 2002, the veteran was prescribed Cafergot for 
headaches, which appeared to be migraine in nature.  

In an August 2003 statement, the office manager for the 
veteran's employer, "Value Products", indicated that in the 
past three years the veteran frequently complained about 
having severe headaches.  Periodically, the veteran 
experienced headaches so debilitating that they interfered 
with his job performance.  Occasionally, he had to leave work 
before the end of his shift, or miss an entire work day 
because of pain associated with the headaches. 

The veteran was seen in September 2003 with complaints of a 
four-day history of headaches.  The veteran noted previously 
used Cafergot with good results.  The assessment was 
headache, likely tension headaches versus migraines.  The 
veteran had a history of similar headaches for years.  
Cafergot was prescribed as needed.  A subsequent September 
2003 record indicated that Cafergot was not working but that 
Tylenol was working.  A May 2004 outpatient treatment record 
showed treatment for a headache that started one week 
earlier.  In July 2004, the assessment included migraines and 
it was noted that the veteran responded well to Zolmitriptan

In a June 2004 letter, the office manager for "Value 
Products" indicated that the veteran was employed there as a 
truck driver from July 2000 through August 2003.  She stated 
that when the company moved locations the veteran quit, 
opting not to move with the company or commute 1.5 hours each 
way.  She reiterated her August 2003 statement that the 
veteran frequently complained of severe headaches, and noted 
that the headaches occasionally caused him to leave work 
before the end of a shift or to miss an entire day.  She 
stated that the veteran was paid on an hourly basis and that 
they had no records that would show the reason why the 
veteran left work before the end of any of his shifts.

VA outpatient treatment records show that the veteran was 
treated for complaints including a migraine headache that 
started approximately a week ago.  The assessment was that 
the veteran had a number of conditions including probable 
migraine headaches.  The veteran was prescribed Zolmitriptan, 
as needed.  It was noted that the veteran did not appear to 
have any crescendoing headaches.   

In a July 2004 statement, the veteran indicated that he was 
seen in May 2004 and given two medications for severe 
headaches.  He stated that he had previously been treated 
with shots for his headache pain.  

On VA neurological examination in June 2005, the examiner 
noted the veteran's history of headaches occurring from four 
days a week to nearly daily.  The examiner noted the veteran 
reported that he could work during the headaches while he was 
on medication.  She further noted that the veteran lost some 
days of work due to running out of medication.  The veteran 
reported daily headaches that lasted hours to all day.  He 
reportedly rated the severity of the headaches as ranging 
from 4-10, with 10 being the worst.  He stated that the 
severe headaches occur four times a week.  He noted no 
associated symptoms of nausea, vomiting, visual changes, 
numbness, or weakness.  The veteran stated that he could not 
concentrate well when he had a headache.  He reported that he 
actually tries to keep moving and active when he has a 
headache, so as to distract his focus from the pain.  He 
stated that he does not nap, and that he kept busy during 
headaches, rather than lying down and resting.  The 
examiner's impression read as follows:  

It is my impression that the patient has 
chronic daily headaches of the tension-
type.  He is without any migraine 
features.  He is under-treated, as the 
usual approach to chronic daily headaches 
is to treat with daily prophylactic 
medication, not with abortives such as 
Zolmitriptan.  His current level of 
headaches does cause him some impairment 
in his activities from a concentration 
standpoint.  He does not seem to have any 
limitation in the function of his limbs, 
vision, speech, or balance.  He manages 
his headaches, in part, by staying 
active, and so these headaches are not 
prostrating.  


III.  Analysis
   
Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2005). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

At the outset it is noteworthy that this appeal is from a 
rating decision that granted service connection and assigned 
the initial rating for the headache disorder.  Accordingly, 
separate ratings may be assigned for separate periods of time 
since the effective date of service connection, based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed 
below, the evidence shows that staged ratings are not 
warranted in this matter.

Here, since the effective date of service connection, the 
veteran's service-connected headache disorder has been 
evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005) (containing the 
criteria for rating migraines).  While the veteran was not 
initially service-connected for migraines, the Board points 
out that when an unlisted condition (such as the veteran's 
variously diagnosed headache disorder) is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).  

Under Diagnostic Code 8100, a 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks of migraine productive of severe economic 
inadaptability.  A 30 percent rating is assigned for 
characteristic prostrating attacks of migraine occurring on 
an average once a month over the last several months.  A 10 
percent rating is assigned for characteristic prostrating 
attacks of migraine averaging one in 2 months over the last 
several months.  A noncompensable rating is assigned for less 
frequent attacks of migraine.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2005).

The veteran has asserted that his headaches cause severe pain 
(November 1988 examination report), are a definite industrial 
impairment (October 1989 VA Form 9), and have caused him to 
miss work (March 1990 hearing).  He stated that his headaches 
prevent him from functioning and require that he take off 
from work at least once each month (January 1992 VA Form 
646).  He later stated that he lost three days of work per 
month due to headaches in 1992 (January 1993 VA examination 
report.)  The Board has no reason to doubt these assertions. 

While the evidence of record clearly documents a history of 
frequent (or even very frequent) headaches, reported to vary 
in duration from minutes to days, there is no medical 
evidence of record that would support a finding that the 
veteran's headaches have ever been completely prostrating.  
Even if he has had a number of undocumented completely 
prostrating headaches, the evidence does not show that any 
such headache attacks have been very frequent or prolonged, 
or productive of severe economic inadaptability at any point 
since the effective date of service connection.

To the contrary, the veteran himself indicated during the 
July 1991 VA examination that while his headaches made it 
difficult to work, they were not incapacitating to him, and 
he was able to be up and about, although clearly less 
comfortable with headaches than without.  In a January 1996 
VA outpatient treatment record, it was reported that the 
veteran's headaches did not interfere with his work.  
Additionally, on VA examination in March 1999, the headaches 
were noted to only occasionally cause him to miss work.  
Likewise, in May 1999, the VA examiner stated that the 
veteran was employed and rarely missed work due to headaches.  
That examiner went on to state that the severity of the 
veteran's headaches is "relatively minimal".  The strongest 
evidence of any interference the veteran's headaches cause to 
his employment is found in an August 2003 statement from an 
agent at his place of employment indicating that 
"periodically" the veteran experienced headaches so 
debilitating that they interfered with his performance, and 
"occasionally" he had to leave work before the end of his 
shift or miss an entire work day due to headaches.  The Board 
notes that this periodic and occasional interference with the 
veteran's gainful employment has not been shown to rise to 
the level of severe economic inadaptability as is required 
for the increased, 50 percent, rating.  Furthermore, when VA 
requested that the veteran's employer provide detailed 
information regarding any absences the veteran may have taken 
due to his headaches, the agent of his employer indicated 
that they had no records that actually showed the reasons why 
the veteran may have missed a shift.  

In addition to the above noted evidence, which weighs against 
an increased, 50 percent, rating at any time in the entire 
appeals period, the Board places great weight on the June 
2005 VA neurological examination performed pursuant to Board 
remand requests that asked for specific medical findings 
applicable to the criteria for rating headache disorders.  
The findings in 2005 were consistent with the above-reported 
findings since 1988.  At the time of the 2005 examination, 
the veteran himself reported that he could work during his 
headaches when he was on medication, and that he only lost 
time from work when he ran out of medication.  He noted 
frequent headaches, and rated the severity between 4-10 out 
of 10.  While the veteran noted that the headaches impaired 
his concentration, he also stated that he kept moving and 
active when he had a headache, so as to distract from the 
pain.  In her impression, the VA examiner found that the 
veteran's headaches caused some impairment in his activities 
from a concentration standpoint, but did not limit the 
function of his limbs, vision, speech, or balance.  
Furthermore, she found that the veteran's headaches were NOT 
prostrating, since he was able to manage them, in part, by 
staying active during the headache.  

In short, while the veteran's headache disorder is certainly 
serious, it has not been shown that the disorder has ever 
resulted in very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability at any point in the appeals period.  With no 
such evidence, the claim for increase must be denied.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The Board notes that since the veteran's headaches were due 
to head trauma, the headache disorder could be (and has in 
the past been) rated under the Diagnostic Code 8045 for 
rating brain disease due to trauma.  Employment of this 
provision however, would not result in a higher rating, since 
purely subjective complaints of brain trauma, such as 
headache, are rated as no more than 10 percent disabling 
under Diagnostic Code 8045-9304.   

It follows that an increased rating for the appellant's 
service-connected headache disorder is not warranted at any 
point since the effective date of service connection. The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
a headache disorder is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


